                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                            NO. 5:96-CR-167-1H


UNITED STATES OF AMERICA,                 )
                                          )
                                          )
                                          )
       v.                                 )
                                          )                      ORDER
                                          )
ROBERT MOSES WILKERSON,                   )
                                          )
       Defendant.                         )



      This matter is before the court on defendant’s motions for

compassionate release [DE #256, #258] as well as a motion for

reduction of sentence pursuant to Section 404 of the First Step

Act [DE #257].         The government          has responded      to both motions

[DE   #264,    #265,    #266],      and   defendant      has   replied      [DE   #267,

#269].      Additionally, both the government and defendant have

filed Notices [DE #271 and #272], which this court has reviewed.

      The government opposes both defendant’s motion for reduction

pursuant      to   Section    404    of   the    First    Step    Act     as   well   as

defendant’s        motion    for    compassionate     release.           Granting     the

compassionate release motion would, of course, moot the § 404

motion.     The court, therefore,         turns to the compassionate release

motion first.




                                           1

          Case 5:96-cr-00167-H Document 275 Filed 03/19/21 Page 1 of 9
                                               BACKGROUND

       Defendant moves for compassionate release having served over

25 years in prison.             He has been incarcerated since 1995.                       He was

sentenced under the then-mandatory guidelines. On October 7, 1996,

Wilkerson      was          indicted     in     a      multi-count,           multi-defendant

indictment.            Count    One     charged       Wilkerson        with    conspiracy      to

distribute cocaine base in violation of 21 U.S.C. § 846 and seven

counts of using or carrying a firearm in furtherance of a drug

trafficking       crime        in   violation        of     18   U.S.C.      § 924(c).        Mr.

Wilkerson exercised his right to a jury trial, and on April 17,

1997, a jury found him guilty of Count One, the crack conspiracy,

as    well   as    three       counts     of    § 924(c)         violations.         The     jury

deadlocked        as    to     counts    six     and      seven,       and    the   government

eventually dismissed those charges.                       Additionally, the jury found

defendant not guilty of counts nine and ten.

       On September 2, 1997, this court sentenced Wilkerson to life

in prison on Count One, and 45 years consecutive on the three

counts   of    § 924(c)         (five    years,        20    years,     and    20   years     all

consecutive).          Wilkerson’s criminal history category was I, and he

had never before been to prison.                     His guideline range on Count One

was   driven      by    a    murder     cross-reference,           a    murder      upon    which

Wilkerson      was      acquitted       in     state      court    on    August     30,    1996.

However, this court found him responsible for the shootings of


                                                 2

         Case 5:96-cr-00167-H Document 275 Filed 03/19/21 Page 2 of 9
several individuals during the course of the conspiracy.                   He is

currently 48 years old and housed at FCI Gilmer in West Virginia.

His sentence has never been reduced despite numerous motions to

reduce.

                               COURT’S DISCUSSION

    I.         Standard of Review

         Defendant seeks a reduction in his sentence to time served

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018 (“First Step Act”). 1 That statute provides in

relevant part:

         The court may not modify a term of imprisonment once it has

been imposed except that—

         (1)    in any case—

         (A)    the court, upon motion of the Director of the Bureau of
                Prisons, or upon motion of the defendant after the
                defendant has fully exhausted all administrative rights
                to appeal a failure of the Bureau of Prisons to bring a
                motion on the defendant’s behalf or the lapse of 30 days
                from the receipt of such a request by the warden of the
                defendant’s facility, whichever is earlier, may reduce
                the term of imprisonment. . ., after considering the
                factors set forth in section 3553(a) to the extent that
                they are applicable, if it finds that—

                (i)     extraordinary and compelling        reasons       warrant
                        such a reduction. . .

         and that such a reduction is consistent with applicable policy

1
 The First Step Act amended § 3582(c)(1)(A) to permit a defendant
to bring such a motion. See Pub. L. No. 115-391, § 603(b), 132
Stat. 5194, 5239 (2018).

                                        3

           Case 5:96-cr-00167-H Document 275 Filed 03/19/21 Page 3 of 9
      statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c).

      The Sentencing Commission has not issued a policy statement

applicable to motions filed by defendants under this statute.

United States v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020). “[A]s

a   result,   district    courts   are       ‘empowered   .     .    .   to   consider

any   extraordinary      and   compelling      reason     for       release    that   a

defendant might raise.’” Id. at 284 (citation omitted).

      In deciding whether a sentence reduction is appropriate, the

court must also consider the applicable § 3553(a) factors. 18

U.S.C. § 3582(c)(1)(A).

      These factors include: “(1) [Defendant’s] personal
      history and characteristics; (2) his sentence relative
      to the nature and seriousness of his offense; (3) the
      need for a sentence to provide just punishment, promote
      respect for the law, reflect the seriousness of the
      offense, deter crime, and protect the public; (4) the
      need for rehabilitative services; (5) the applicable
      guideline sentence; and (6) the need to avoid
      unwarranted sentencing disparities among similarly-
      situated defendants.”

United States v. Adona, No. CR PX-17-345, 2020 WL 4338889, at *2

(D. Md. July 28, 2020) (alteration in original) (citation omitted).

    II.    Analysis

      Mr. Wilkerson requested compassionate release from the Warden

of the facility where he was housed more than 30 days prior to the

filing of his counseled motion on September 8, 2020.                      Therefore,




                                         4

          Case 5:96-cr-00167-H Document 275 Filed 03/19/21 Page 4 of 9
he has exhausted the requirement under 18 U.S.C. § 3582(c)(1)(A).

The government does not contest the exhaustion requirement here.


      Mr. Wilkerson cites both health reasons in light of the COVID-

19 pandemic as well as changes to § 924(c) sentencing implemented

by the First Step Act as bases for finding extraordinary and

compelling reasons warranting such a reduction.

      The    Fourth   Circuit       recently   held       that    courts      may   grant

compassionate       release     based    on   the   new,    lower       penalties     for

§ 924(c) convictions. United States v. McCoy, 981 F.3d 271 (4th

Cir. 2020) (affirming compassionate release grants for individuals

sentenced under the old, draconian § 924(c) penalties). “In sum,

we    find   that     the   district      courts      permissibly         treated      as

‘extraordinary and compelling reasons’ for compassionate release

the severity of the defendants’ sentences and the extent of the

disparity between the defendants’ sentences and those provided for

under the First Step Act.” Id. at 286. Mr. Wilkerson was convicted

of one drug charge and three counts of § 924(c). The maximum on

the   drug   charge    is     now   20   years.     [DE    #266    at    2,   Probation

Modification Report.] If Mr. Wilkerson received the new § 924(c)

penalties, he would have likely receive a sentence of 35 years or

less, a maximum of 20 years on the drug conspiracy count, and 5

years on each of the § 924(c) counts to be served consecutively.

Therefore,     finding      a   huge     disparity        between       the   statutory


                                          5

        Case 5:96-cr-00167-H Document 275 Filed 03/19/21 Page 5 of 9
requirements Mr. Wilkerson was sentenced under and the sentence

he would face if sentenced today, the court finds Wilkerson has

shown an extraordinary and compelling reason for compassionate

release.

     The government acknowledges that defendant presents a risk

factor (type II diabetes) identified by the CDC as heightening the

risk of severe injury or death were the defendant to contract

COVID-19.    The government subsequently filed a Notice informing

the court that defendant has received his first dose of vaccine

for COVID-19 and was scheduled for his second dose.

     Turning to the 3553(a) factors, as noted previously, Mr.

Wilkerson is serving a life plus forty-five year sentence for

conspiring    to   distribute      crack   cocaine   and   three   counts   of

§ 924(c).     He has served over 25 years in custody.                 The law

governing Wilkerson’s convictions has changed substantially in the

last thirty years.         Today, Wilkerson’s statutory and guideline

range would be significant lower and the guidelines would no longer

be mandatory.      Today, his crack conspiracy conviction would carry

0-20 years instead of 10 years to life.

     Wilkerson committed the crimes when he was between the ages

of 19 and 22.       He has been incarcerated his entire adult life.

Wilkerson    had   never    been   sentenced   to    prison   prior   to   this

conviction, and he was a criminal history category of I at the

time of sentencing.        The undersigned, who presided at the trial of
                                       6

       Case 5:96-cr-00167-H Document 275 Filed 03/19/21 Page 6 of 9
Mr. Wilkerson and sentenced him, has not forgotten the severity of

Mr. Wilkerson’s crimes.          He was responsible for the shootings of

several     individuals        and     ran       a   large-scale      crack   cocaine

trafficking operation.          The court notes defendant’s co-defendants

have been released.       The government contends Wilkerson would be a

danger to the community were he to be released based on conduct

that occurred from 1992-1995.               However, Wilkerson’s conduct while

in BOP contradicts this. Furthermore, Wilkerson, if released,

would be subject to five years of supervised release.

      Considering his post-sentencing conduct, while in the BOP, he

has had only 3 infractions in 25 years, and none in the last ten

years.      He has worked for UNICOR for eighteen years.                      He has

additionally worked as a caregiver for elderly inmates and those

with medical needs.       He takes advantage of the BOP’s programming

and participates in life connection and religious programming.

The court finds this post-sentencing conduct especially remarkable

for   a     defendant    who     was        sentenced    to    life    imprisonment.

Additionally, his mother lives in Fayetteville, and Wilkerson is

able to reside with her if released.                  A prison term of more than

twenty-five years is sufficient deterrence in this matter and is

sufficient but not greater than necessary punishment.

      The     court     finds        that     defendant       has     exhausted   his

administrative        remedies,        has       presented     extraordinary      and


                                             7

          Case 5:96-cr-00167-H Document 275 Filed 03/19/21 Page 7 of 9
compelling reasons justifying his release, and that the 3553(a)

factors and his post sentencing conduct weigh in favor of release.

In conclusion, the court finds that when the record in this matter

is   viewed   as   a   whole,   Mr.    Wilkerson    has   met   his   burden   for

compassionate release under 18 U.S.C. § 3582.

                                     CONCLUSION
      Pursuant to 18 U.S.C. § 3582(c)(1)(A), defendant’s motion for

compassionate      release      is    GRANTED.     Defendant’s    sentence     of

imprisonment as reflected in the judgment dated September 2, 1997,

is REDUCED to time served. Defendant’s special conditions of

supervision as reflected in the September 2, 1997, judgment are

MODIFIED by the addition of the following:

      The defendant shall abide by all conditions and terms of
      the home detention program for a period of 180
      consecutive days. The defendant shall be restricted to
      his residence at all times except for pre-approved and
      scheduled absences for employment, education, religious
      activities,    treatment,    attorney   visits,    court
      appearances, court obligations or other activities as
      approved by the probation officer. The defendant shall
      submit to Radio Frequency monitoring and abide by all
      program   requirements,   instructions  and   procedures
      provided by the supervising probation officer. The
      defendant shall pay for location monitoring services as
      directed by probation officer. The United States
      Probation Office shall install the monitoring equipment
      within one week of the defendant’s release from
      imprisonment.

All other provisions of the September 2, 1997, judgment shall

remain in effect. The BOP may delay defendant’s compassionate

release up to 14 days for quarantine purposes.              Defendant’s motion


                                         8

        Case 5:96-cr-00167-H Document 275 Filed 03/19/21 Page 8 of 9
for reduction of sentence under section 404 of the First Step Act

is denied as moot in light of the granting of compassionate

release.

    This 19th day of March 2021.




                           __________________________________
                           Malcolm J. Howard
                           Senior United States District Judge

At Greenville, NC
#26




                                   9

      Case 5:96-cr-00167-H Document 275 Filed 03/19/21 Page 9 of 9
